

Exhibit 10.186 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED 1986 STOCK OPTION PLAN
OF
GENERAL COMMUNICATION, INC.




This Amendment (this “Amendment”) to the Amended and Restated 1986 Stock Option
Plan of General Communication, Inc. (as amended, the “Plan”) is made and shall
be effective as of June 29, 2010.
 
Whereas, General Communication, Inc., an Alaska corporation (the “Company”), has
adopted and maintains the Plan;
 
Whereas, Section 11 of the Plan states that the Company may amend, suspend or
terminate the Plan at any time, subject to the approval of the Company’s
shareholders in certain circumstances;
 
 Whereas, this Amendment does not require approval of the Company’s
shareholders; and
 
Whereas, the Company now desires to amend the Plan.
 
Now, therefore, the Company hereby amends the Plan as follows:
 
1.  
Terms used with capitalized letters will have the meanings specified in the Plan
unless otherwise defined below, applicable to both singular and plural forms, as
well as all verb tenses, for all purposes of this Amendment.

 
2.  
The Plan is hereby amended as follows:

 


Section 2 (Definitions and Construction) shall be amended by adding the
following definition of “Change of Control” following the definition of “Board”:


“Change of Control” means the occurrence of any transaction (or series of
related transactions) in which (i) any person (as such term is defined in
Section 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company, any Subsidiary, any employee benefit plan sponsored by
the Company or any Subsidiary shall become the owner, directly or indirectly,
beneficially or of record, of securities of the Company representing 50% or more
of the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors, or (ii) the Company
sells, leases, exchanges or otherwise transfers (in one transaction or a series
of related transactions), but other than by way of merger or consolidation, of
all or substantially all of the assets of the Company to any person (as such
term is defined in Section 13(d)(3) and 14(d)(2) of the Exchange Act).






3.  
Except as modified by this Amendment, all other terms and conditions of the Plan
shall remain in full force and effect, and this Amendment shall be governed by
all provisions thereof.

 


 


 
IN WITNESS WHEREOF, the undersigned has executed this Amendment to be effective
as set forth herein.
 



   
GENERAL COMMUNICATION, INC.
  Date: March 3, 2011  
 
 
By:
  /s/ Ronald A. Duncan    
Name:
  Ronald A. Duncan       
Title:
  President (Chief Executive Officer)




 
 

--------------------------------------------------------------------------------

 



